DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The pre-amendment of 9/29/2020 is acknowledged. Claims 4 and 8-15 are amended, and claims 1-15 are pending. 
Election/Restrictions
Applicant's election with traverse of Species E: A retractable projection device wherein the device comprises a cap attached to at least one hoop as claimed in claim 14 and shown in Fig. 19 in the reply filed on 20 June 2022 is acknowledged.  The traversal is on the ground(s) that Fleisch (US 5,896,590) does not disclose a spreader as claim  This is not found persuasive because Applicant’s arguments directed to a spreader in relation to Fleisch ‘590 are directed to element 8.1 of Fleisch (see page 6 of the reply).  The restriction requirement of 28 April 2022 identified the combined elements “p-bars 12, 13, 14, 15, 16, 17, 18, 19” (col. 2 line 34) as the at least one spreader (refer to Page 6 of the restriction requirement).  These combined elements are at least one spreader insofar as they are configured to position each articulation 7.1, 7.2 a predefined distance from each support (“belts for the shoulders”) in the deployed position in the same manner as the at least one spreader described in page 6 lines 20-21 of the present specification; moreover, the combined elements identified are consistent with the ordinary and customary meaning of the term “at least one spreader”.  The term “at least one spreader” is given its  broadest reasonable interpretation, which does not mean the broadest possible interpretation. Rather, the meaning given to the term is consistent with the ordinary and customary meaning of the term and is consistent with the use of the term in the specification and drawings.  Accordingly, the technical feature shared by Species A-E is not a special technical feature because it does not make a contribution over the prior art in view of Fleisch, as set forth in the restriction requirement of 28 April 2022.
The requirement is still deemed proper and is therefore made FINAL.
Response to Amendment
Applicant’s amendment of 20 June is acknowledged.
Claim 1 is amended.
Claims 1-15 are presented for examination.
The restriction requirement of 28 April 2022 identified claims 1-3, 13, and 15 as generic.
Applicant’s election of Species E, encompassing claim 14 (see section 2 of this correspondence) is acknowledged.
Claims 4-12 are withdrawn by the examiner from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 20 June 2022.
The present action treats claims 1-3 and 13-15 on the merits.
Drawings
The drawings of 29 September 2020 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 300, 400, 500, 900, 925, 1125, 1225, 1325, 1435, 1460, 1615, 1620, 1635, 1720, 1735, 1800.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Fig. 2 of 29 September 2020 depicts what appears to be a box overlying a portion of the user’s head; it is not understood from the specification or drawings what the significance of this box is.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper format of an abstract of the disclosure.
The abstract should be generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “retention means has a pocket” in claim 3.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-3 and 13-15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 1 recites “at least one support resting on each shoulder of the user”.  This recitation is understood to be directed to or encompass a human organism.  This 35 USC 101 rejection could be overcome by amending the claim to recite “at least one support configured to rest on each shoulder”.
Claims 2-3 and 13-15 are rejected if only because they depend from a rejected claim.  

Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 recites “at least one hoop” in line 4 and further recites “each hoop” (line 17) and “hoops” (line 19).  It is understood that pertinent phrases of line 17 should read “attached to said at least one hoop” and of line 19 should read “the fabric and said at least one hoop”.
Moreover, grammatical attention to claim 1 may be warranted insofar as line 9 appears to be lacking a space character between the words deployed and position.
Claims 2-3 and 13-15 are objected to because of the following informalities:  these are dependent claims and should begin with “The device according to…” as opposed to “A device according to”.  
Moreover, claim 15, line 2: “the articulation” should be changed to “the at least two articulations” or “each articulation” or “at least one articulation” for proper antecedent to the “at least two articulations” of claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least two articulations of at least one hoop with a base” in line 5.  Claim 1 further recites “an at least partially closed base” in line 10.  Claim 1 further recites “a sheet of fabric attached to each hoop and the base…fabric and hoops being circumscribed by the base” in lines 17-19.  It is not understood which base is being claimed in lines 17-19: is it the base of line 5?  Or the base of line 10?  Or the base of both lines 5 and 10?  Or some other meaning?  For the purpose of applying art, the limitation is understood to be met if hoop has a portion thereof that is an at least partially closed base and a sheet of fabric is attached to the at least partially closed base to create a protection screen around a user’s head wherein fabric and at least one hoop is circumscribed by the at least partially closed base. The claim should be amended to clarify whether the base and partially closed base are referencing the same structure or if they are distinct structures. 
	Claims 2-3 and 13-15 are indefinite if only because they depend from an indefinite claim.  Moreover, claim 3 is further indefinite insofar as it recites “the base” again.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 13-15, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Fleisch, US 5,896,590].

Regarding claim 1:
Fleisch teaches (Figs. 1-8):
A retractable (insofar as it is configured to be in either “set resting position” or “raised protective position” via “springs”, it is retractable) protection device (“protection device”; col. 2 line 41) for protecting a user’s head against environmental elements, comprising: at least one hoop (“p-bar 11”); col. 2 line 38), at least two articulations (“toothed disks 7.1, 7.2”; col. 2 line 37) of at least one hoop with a base (“p-bar 11 is firmly connected with the toothed disks 7.1, 7.2”; col. 2 lines 38-39 and hoop 11 has a base), each articulation being attached to one end of at least one hoop (“p-bar 11 is firmly connected with the toothed disks 7.1, 7.2”; col. 2 lines 38-39), at least one articulation comprising a means for locking said hoop in a predefined position referred to as the “deployed position”  (“When the direction of the p-bars is reversed…teeth of toothed disks 7.1, 7.2 act…as latches”; col. 3 lines 29-32); an at least partially closed base configured to surround the user's nape at least partially ( “p-bar…19” (col. 2 line 34); it is at least partially closed as in Fig. 5 to accommodate the head of a wearer), comprising - at least one support resting on each shoulder of the user (“belts for the shoulders”; col. 1 line 34) ; and - at least one spreader (“p-bars 12, 13, 14, 15, 16, 17, 18”; col. 2 line 34) for positioning each articulation at a predefined distance from each support above the user’s shoulders (a portion of each articulation 7.1, 7.2 is configured to be disposed above a wearer’s shoulders; such configuration of articulation 7.1 is shown clearly in Fig. 5) in the deployed position - a sheet of fabric (“fabric band 9”; col. 3 line 18) attached to each hoop (“9…connected to…p-bars”; col. 1 lines 20-21) and the (“9…connected to…19”; col. 1 lines 20-21) base to create a protection screen around the user's head in the deployed position (insofar as it is a fabric band, it is capable of affording at least some protection around a user’s head), the fabric and hoops being circumscribed by the base (“p-bars are arranged…within…casing 3”; col. 2 lines 42-43; 19 circumscribes 16, 17, 18 of the at least one hoop as well as fabric 9 as in Fig. 3) in a position referred to as the "folded position" (“resting position”; col. 2 line 41, Fig. 1), that minimizes the size of the device, between the user's nape and shoulders, freeing up the user's back (it is “parallel to the back” in “resting position” (col. 2 lines 41-42), and its deployed position is “raised” (col. 2 line 47).

	Regarding claim 2:
	Fleisch teaches the retractable protection device of claim 1, as set forth above.
	Fleisch further teaches which comprises a retention means 22 for keeping the hoops in the folded position.

	

	Regarding claim 13:
	Fleisch teaches the device according to claim 1.
	Flesich further teaches which comprises means for attaching the device to clothing or a clothing accessory (“affixed…with belts for the…pants”; col. 1 lines 34-35).

	Regarding claim 14:
	Fleisch teaches the device according to claim 1.
Fleisch further teaches which comprises a cap attached to at least one hoop 11.
(Insofar as the cap of the present specification is “formed by the fabric” between hoops as described in page 16 of the present specification, Fleisch teaches a cap attached to at least one hoop (i.e. a portion of the fabric 9 attached to hoop 11 as shown in Fig. 5 and connected as described in col. 2 lines 20-21).

Regarding claim 15:
	Fleisch teaches the device according to claim 1.
	Flesich further wherein the articulation comprises a means for attaching at least one accessory (insofar as Fleisch teaches articulations “7.1, 7.2 act…as latches…with 34.1, 34.2”; col. 3 lines 31-32, the articulation comprises at least some means for attaching at least one accessory 34.1 or 34.2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 13-15, as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over [Prasannakumar, US 2013/0098410] in view of [Kaufman, US 8,944,300].
Regarding claim 1:
Prasannakumar teaches (Figs. 1-3):
A retractable (paragraph 35) protection device for protecting a user's head against environmental elements (“rain or sun”; paragraph 5), comprising: - at least one hoop (“arcs 44”; paragraph 31); - at least two articulations (“rotating discs 40”; paragraph 32) of at least one hoop 44 (see annotated drawing) with a base (hoop inherently has a base portion), each articulation being attached to one end of at least one hoop (“rotation discs 40 connect to the arcs 44”; paragraph 32), at least one articulation configured to dispose said hoop in a predefined position referred to as the "deployed position" (“Fig. 3…launched and unfolded”; paragraph 21); - an at least partially closed base 44 (see annotated drawing) comprising: at least one spreader (“frame 12”; paragraph 26) - a canopy (“canopy 48”; paragraph 30) attached to each hoop and the base to create a protection screen around the user's head in the deployed position, the canopy and hoops configured to be in a position referred to as the "folded position" (“FIG. 2…folded and unlaunched”; paragraph 20) that minimizes the size of the device, between the user's nape and shoulders, freeing up the user's back (“not burdensome to carry with a backpack”; paragraph 15).
Prasannakumar teaches the canopy and hoops being circumscribed by the base in a position referred to as the "folded position" that minimizes the size of the device, between the user's nape and shoulders, freeing up the user's back in that paragraph 34 teaches “the arcs 44 are different sizes so that the innermost arc 44 is the shortest, and the outermost arc 44 is the longest allowing them to stack appropriately”. Thus, the hoop representing the base, as in the annotated drawing, is the outermost arc and in the folded position, the base would circumscribe the canopy and (shorter) hoops to some degree as shown in Figures 1 and 2.
Prasannakumar as embodied in Figs. 1-3 does not expressly teach the at least partially closed base 44 comprises at least one support resting on each shoulder of the user. 
However, Prasannakumar teaches the retractable protection device for use with a backpack as embodied in paragraph 25, and a conventional backpack includes at least one support resting on each shoulder in the form of shoulder straps, with Figure 27 describing shoulder straps as part of a backpack. Further, Figs. 4-5 illustrate a backpack with at least one support resting on each shoulder of the user modified base comprising a backpack (“backpack”) and at least one support resting on each shoulder of the user (“shoulder straps”).  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the protection device of Prasannakumar Figs. 1-3 such that its base comprises the backpack and shoulder straps as in Prasannakumar paragraph 27 as this disclosure indicates that the protective device is intended to be worn and used with a backpack having shoulder straps for receiving the wearer’s shoulders. 


Regarding the limitations:
the at least partially closed base is configured to surround the user's nape at least partially
the at least one spreader for positioning each articulation at a predefined distance from each support above the user's shoulders in the deployed position
Prasannakumar’s spreader 12 is intended to extend behind the nape of the wearer’s neck when the protective device is deployed such that the canopy structure, including the at least partially closed base 44 is sufficiently raised and positioned over the wearer’s head, thus 44 is configured to surround the user’s nape at least partially and spreader 12 is for positioning each articulation 40 at a predefined distance from each support (shoulder strap) above the user's shoulders in the modified device. 


Although Prasannakumar teaches a canopy, Prasannakumar does not expressly teach the canopy is a sheet of fabric.
However, Kaufman teaches a canopy for rain protection is a sheet of fabric: “rain resistant fabric …attached to the ribs…When the umbrella is in the use position, the ribs and attached fabric are spread out…and the resulting canopy…rain resistant cover for a person as they walk in the rain” (col. 1 lines 21-27).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Prasannakumar such that its canopy is a sheet of fabric, as in Kaufman, in order to afford adequate rain protection for a person as they walk in the rain, as taught by Kaufman (col. 1 lines 21-27).

The modified Prasannakumar does not expressly teach:
at least one articulation comprising a means for locking said hoop in a predefined position referred to as the "deployed position".
However, in further view of Kaufman, Kaufman teaches articulations 70 and 90 wherein “Through…locking mechanism within pivot member 70 and 90, once canopy 24 has been…moved into its extended position, the internal mechanism activates to lock canopy 24 in the extended position without wearer 12 having to hold” the device open manually (col. 6 lines 32-36).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Prasannakumar such that its at least one articulation comprising a means for locking said hoop in a predefined position referred to as the "deployed position", as in Kaufman, in order to ensure the canopy remains in the deployed position without user intervention, as taught by Kaufman (col. 6 lines 32-36).

Regarding claim 2:
Prasannakumar in view of Kaufman teach the device according to claim 1, as set forth above.
Prasannakumar further teaches which comprises a retention means for keeping the hoops in the folded position (“canopy may be drawn or folded back into the deployment mechanism”; paragraph 6).
Regarding claim 13:
Prasannakumar in view of Kaufman teach the device according to claim 1, as set forth above.
Prasannakumar does not expressly teach which comprises means for attaching the device to clothing or a clothing accessory.
However, in further view of Kaufman:
Kaufman teaches a means (“plurality of slots 132”) for attaching a device to a clothing accessory (“waist strap 134” comprising an assembly 136 to tighten and adjust the waist strap) (col. 6 line 65 – col. 7 line 3).  Kaufman further teaches the waist strap and assembly can be adjusted “in accordance with the waist size of a wearer”; col. 7 lines 2-3.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Prasannakumar such that it comprises the means for attaching the device to clothing or a clothing accessory of Kaufman in order to afford the opportunity to secure the device around the waist of a wearer and to accommodate a variety of waist sizes, as taught by Kaufman (col. 7 lines 2-3).

Regarding claim 14:
Prasannakumar in view of Kaufman teach the device according to claim 1, as set forth above.
The modified Prasannakumar further meets the limitation which comprises a cap attached to at least one hoop.
(Insofar as the cap of the present specification is “formed by the fabric” between hoops as described in page 16 of the present specification, the modified Prasannakumar teaches a cap attached to at least one hoop (i.e. a portion of the fabric canopy attached to at least one hoop 44 wherein arcs support the canopy as described in paragraph 8 of Prasannakumar).

Regarding claim 15:
Prasannakumar in view of Kaufman teach the device according to claim 1, as set forth above.
Prasannakumar further teaches wherein the articulation comprises a means 38 for attaching at least one accessory (wherein the at least one accessory is element 42: “disc end caps 42…securing the rotating discs 40 to the shaft 38”; paragraph 32).

    PNG
    media_image1.png
    924
    875
    media_image1.png
    Greyscale

Claim 3 as best understood is rejected under 35 U.S.C. 103 as being unpatentable over [Prasannakumar, US 2013/0098410] in view of [Kaufman, US 8,944,300], as applied to claims 1 and 2, and further in view of [Ferraiolo, US 8,556,141].
Prasannakumar in view of Kaufman teach the device according to claim 2, as set forth above.
The modified Prasannakumar further meets the limitations wherein the retention means has a pocket, the pocket being positioned in the base insofar as a modification taught by Prasannakumar and applied to 1 is the device within a pocket of a backpack (contained within at least some compartment of the backpack; refer to above treatment of claim 1).
However, the modified Prasannakumar does not expressly teach the pocket fitted with a closure means attached to at least one fastener attaching the fabric to the base.
However, in further view of Kaufman:
Kaufman teaches a fastener attaching fabric 24 to hoops 30 “Canopy 24 can be secured to curved ribs 30 by any conventional means. Securement examples include…mechanical fasteners”; col. 3 lines 14-17).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Prasannakumar such that it comprises a fastener directly joining its canopy to its at least one hoop, as in Kaufman, in order to yield the predictable result of durably securing the canopy to the structure; in adopting the modification, one would arrive at a fastener attaching the fabric to the base insofar as the fabric and the base are attached together, albeit indirectly, via the fastener.

Prasannakumar in view of Kaufman does not expressly teach a closure means.
However, Ferraiolo teaches (Fig. 3) a closure means (“zipper 68”; col. 5 line 4) for a backpack whose pocket accommodates a folding rain protection canopy.  Ferraiolo further teaches the closure means “is closed in an expected manner to discreetly conceal the umbrella assembly 20 therewithin” (col. 5 lines 53-54).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Prasannakumar such that its pocket is fitted with a closure means, as in Ferraiolo, in order to afford the capability of discreet concealment of the canopy and associated parts, as taught by Ferraiolo (col. 5 lines 53-54).  In adopting the modification, one would arrive at the limitation closure means attached to at least one fastener attaching the fabric to the base insofar as the claimed elements would be attached, if even indirectly, in the modified device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
[Choi, US 2005/0279396] teaches a collapsible head shade. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./               Examiner, Art Unit 3732                                                                                                                                                                                         
/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732